      Case 2:18-cr-00121-RMP     ECF No. 112    filed 01/06/21   PageID.376 Page 1 of 2




1
                                                                                FILED IN THE
2                                                                           U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



3                                                                      Jan 06, 2021
                                                                           SEAN F. MCAVOY, CLERK

4

5                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                  NO: 2:18-CR-121-RMP
8                               Plaintiff,
                                                  ORDER DENYING DEFENDANT’S
9           v.                                    MOTION FOR RELEASE FROM
                                                  CUSTODY
10    FAITH MARIE HOLLEY,

11                              Defendant.

12

13         BEFORE THE COURT, on an expedited basis, is Defendant Faith Marie

14   Holley’s Motion for Release from Custody upon graduation from inpatient

15   substance abuse treatment on January 7, 2021. ECF No. 108 (filed Jan. 4, 2021).

16   The Court has reviewed Defendant’s motion and the Government’s opposition.

17   See ECF No. 111 (filed Jan. 5, 2021).

18          In addition, at the Court’s request, the supervising United States Probation

19   Officer has inquired as to the suitability of Defendant’s proposed release residence.

20   Based on the U.S. Probation Officer’s findings, the Court concludes that the

21   proposed release arrangement is unsuitable at present.

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
     CUSTODY ~ 1
      Case 2:18-cr-00121-RMP     ECF No. 112     filed 01/06/21   PageID.377 Page 2 of 2




1          In light of the lack of a suitable release arrangement, the Court DENIES

2    Defendant’s Motion for Release from Custody, ECF No. 108, with leave to renew

3    with an alternative proposal for housing that is acceptable to the Court.

4          The District Court Clerk is directed to enter this Order and provide copies to

5    counsel and to the U.S. Probation Office.

6          DATED January 6, 2021.

7
                                                s/ Rosanna Malouf Peterson
8                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
     CUSTODY ~ 2
